Title: To John Adams from Samuel Dexter, 4 August 1800
From: Dexter, Samuel
To: Adams, John



Sir
War Department 4th August 1800.

I have the honor to acknowledge the receipt of your favor of the 24th ulto.
I have enquired of General Pinckney and a variety of other military Gentlemen for an American capable of superintending a school for Engineers; but do not see much prospect of success. Our Countrymen have had no regular education of this sort, and but little experience. You mention appointing Teachers only for the present—Perhaps Mr: Foncin, now superintending the fortifications at Baltimore, might be appointed one of three in that case. Being educated an Engineer in the best school in France, he might aid very much in that Department, and an American Mathematician might be appointed to superintend the School as the principal Teacher. I mention Mr. Foncin because probably he might accept of this subordinate appointment, but Mr. Pusy would not. Perhaps the objection to appointing Foreigners might not be so forcible in your mind against this plan as the one before proposed.
Mr: Barron I am told is a very good mathematician.
Application has been made for the appointment of a Commission or Commissioners to hold a Treaty with the Southern Indians for some land lately sold by North Carolina. An Appropriation was made for it, if I mistake not, at the last Session of Congress. Colo. David Vance has been recommended by the Comptroller of the Treasury, and Messrs. Dickson, Henderson, Hill and Grove, Representatives from North Carolina. Mr: Steele also mentions Mr: Sevier, Governor of Tennessee as a fit man. They are both named as useful in point of influence as well as information and as well disposed towards the Government. Shall I be honored with your Instructions on this subject?
I have the Honor to be / Sir / With perfect respect & esteem / Your obedt. & faithful Servt.

Saml. Dexter
P.S. Since writing the above I have been referred to a Letter from Captn. Edward Butler, received at the War Office on the 7th of June, covering a statement of Information given him relative to Governor Sevier, by Bloody Fellow, an Indian Chief. I enclose a Copy thereof for your information.

